Exhibit 10.4 RP®FINANCIAL, LC. Serving the Financial Services Industry since 1988 August 17, 2011 AMENDED February 24, 2012 Matthew Mullet, Chief Financial Officer 1st Security Bank of Washington 6920 220th Street SW, Suite 300 Mountlake Terrace, Washington98043-2172 Dear Mr. Mullet: This letter sets forth the agreement between 1st Security Bank of Washington, Mountlake Terrace, Washington (the “Bank”), and RP® Financial, LC (“RP Financial”) for independent appraisal services in connection with the stock to be issued concurrent with the Bank’s proposed mutual-to-stock conversion transaction.The specific appraisal services to be rendered by RP Financial are described below. Description of Appraisal Services Prior to preparing the valuation report, RP Financial will conduct a financial due diligence, including on-site interviews of senior management and reviews of financial and other documents and records, to gain insight into the Bank’s operations, financial condition, profitability, market area, risks and various internal and external factors which impact the pro forma value of the Bank. RP Financial will prepare a written detailed valuation report of the Bank that will be fully consistent with applicable regulatory guidelines and standard pro forma valuation practices.In this regard, the applicable regulatory guidelines are those set forth in the Office of Thrift Supervision’s (“OTS”) October 21, 1994 “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization,” which have been endorsed by the Federal Deposit Insurance Corporation (“FDIC”) and various state banking agencies. The appraisal report will include an in-depth analysis of the Bank’s financial condition and operating results, as well as an assessment of the Bank’s interest rate risk, credit risk and liquidity risk.The appraisal report will describe the Bank’s business strategies, market area, prospects for the future and the intended use of proceeds both in the short term and over the longer term.A peer group analysis relative to publicly-traded savings institutions will be conducted for the purpose of determining appropriate valuation adjustments relative to the group. Washington Headquarters 1100 North Glebe Road, Suite 600
